Citation Nr: 1032738	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional (RO), which 
denied service connection for bilateral hearing loss and 
tinnitus.  

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability and 
service, is not of record.  

3.  Competent evidence of a nexus between tinnitus and service is 
not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2005 letter.  In the July 2005 letter, VA 
informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  See also the July 2006 VCAA letter.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the July 
2006 VCAA letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records, 
private treatment records, and VA outpatient treatment records.  
The Veteran was also provided a VA examination in connection with 
his service connection claims.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran contends that his current hearing loss and tinnitus 
are causally related to his active service.  During the May 2010 
hearing, the Veteran testified that he suffered hearing loss 
after being exposed to acoustic trauma in the boiler room.  He 
explained that while serving as a boiler tender, he was enclosed 
in an "extremely loud" room for approximately six to ten hours 
a day with no hearing protection.  Since that time, his hearing 
has deteriorated, and he has developed ringing in his ears.  He 
asserts that service connection is warranted for his current 
bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection for sensorineural hearing 
loss (an organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Service treatment records reflect no complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.  In fact, the 
Veteran's hearing was 15/15 in both ears for whispered voice as 
reflected in October 1964 active duty examination and the 
September 1966 discharge examination report.  After discharge 
from service, post service treatment records beginning in January 
2005 note treatment for bilateral hearing loss and tinnitus.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the ears.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran has essentially contended that his 
hearing loss and tinnitus have existed since his military 
service.  Again, he is competent to state that he was exposed to 
acoustic trauma as a result of military service.  However, there 
is no objective medical evidence of record of bilateral hearing 
loss and tinnitus being caused by in-service noise exposure 
during service or immediately thereafter.  

In August 2006, the Veteran was afforded a VA examination for his 
hearing loss and tinnitus.  During the examination, the Veteran 
reported military noise exposure involving firearms, firing 
range, naval guns, helicopters, heavy artillery, and ship 
engines, all without the use of hearing protection.  After 
discharge from service, the Veteran indicated noise exposure 
without the use of hearing protection involving firearms, firing 
range, factory/plant noise, construction work, truck driver, 
electrical generators, auto repair, fireman, carpentry tools, 
public road work, jack hammer, farm equipment, weed eater, and 
leaf/grass blower.  He further added that his tinnitus began 
approximately 20 to 25 years ago.  After diagnostic and clinical 
testing, the VA examiner diagnosed the Veteran with mild to 
profound sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  The VA 
examiner opined that because the Veteran reported an onset of 
bilateral hearing loss and tinnitus 20 to 25 years ago, which is 
at least 15 years after his discharge from the military, 
"military noise exposure is not responsible for this [V]eteran's 
hearing loss and or tinnitus."  

In support of his claim, the Veteran submitted a private medical 
statement from W.F.  In the February 2008 private medical 
statement, W.F. states that the Veteran's hearing loss "could be 
associated with [his] years of military service."  Additionally, 
in a February 2008 prescription note, it was referenced that the 
Veteran's hearing loss is most likely related to military 
service.  
Although a private medical physician concluded in February 2008 
that it is reasonable that the Veteran had an in-service event 
that caused his current bilateral hearing loss, this conclusion 
was apparently based on the Veteran's historical account.  There 
is, however, no indication that the physician based his opinion 
on anything other than a subjective history provided by the 
Veteran.  The Board may disregard medical opinions based only on 
subjective history if the conclusions reached in such opinions 
are unfounded by the evidence of record.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The Board is cognizant of the decisions of the Court in this 
area, such as Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
wherein the Court held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the Veteran 
and that the critical question is whether that history was 
accurate.  See also, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, the February 2008 statement 
does not state whether the Veteran's service treatment records 
were reviewed by the physician, and the opinion does not provide 
any rationale as to the long evidentiary gap between the 
Veteran's period of service and the initial findings of hearing 
loss and tinnitus in January 2005.  The lack of any objective 
evidence of continuing complaints, symptoms, or findings for many 
years between the periods of active duty and the first complaints 
or symptoms of hearing loss and tinnitus is itself evidence which 
tends to show that the Veteran's bilateral hearing loss and 
tinnitus did not have its onset in service or was causally 
related to service.  Further, the lack of such evidence casts 
doubt upon the credibility of the history provided.  Under these 
circumstances, the February 2008 private medical statement 
carries little, if any, probative weight.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's 
opinion based exclusively on claimant's recitations).  

Thus, the Board finds that there are no medical opinions of 
record suggesting that the Veteran's bilateral hearing loss and 
tinnitus are related to his military service, and the Veteran has 
not alluded to the existence of such medical opinion.  The August 
2006 VA examination report clearly states that the Veteran's 
claims file was available and reviewed.  The VA examiner reviewed 
the Veteran's subjective history, clinical findings, and rendered 
an opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the 
August 2006 VA opinion adequate, and service connection for 
bilateral hearing loss and tinnitus must be denied.  

The Veteran himself believes that this current bilateral hearing 
loss and tinnitus are causally related to active service.  The 
Board also acknowledges the testimony from the Veteran's wife at 
the personal hearing.  However, the Veteran nor his wife has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  As 
such, lay opinions do not constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 percent 
or more within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.  

In sum, there is no support for a grant of service connection for 
bilateral hearing loss and tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


